DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomas et al (US 2012/0116351).
Regarding claim 1, Chomas discloses:
A method of delivering a therapeutic agent (¶0067) through a target vessel (204; Fig. 2A) in communication with a tumor (¶0005), the method comprising: a) providing a delivery device (201; Fig. 2A) including a flexible catheter (201) having a proximal end and a distal end (205), an expandable fluid pressure modulating structure (203; ¶0087 – the valve 203 is expandable and is modulated by fluid pressure in the vessel) fixed adjacent the distal end (205) of the catheter (201), an agent delivery lumen (lumen of catheter 201) extending through the catheter (201) and opening to an orifice at a distal tip (205) of the catheter (201), the lumen provided with a coating or structure that is hydrophilic (¶0084 – the lumen of the device is provided with a hydrophilic coating to prevent adhesion to blood proteins); b) providing the therapeutic agent (¶0067 – active agent is used with the device); c) inserting said device (201) into the target vessel (204) (Fig. 2A; ¶0068 – catheter 201 is positioned in the target vessel 204); and d) infusing the therapeutic agent through the lumen and out of the orifice of the catheter (201) into the target vessel (¶0068) under conditions of turbulent flow within the vessel (Fig. 2C; ¶0069 – where there is non-linear flow because of a difference of pressure in front of and behind the valve, which describes a condition of turbulent flow in the vessel, the therapeutic agent is delivered to the target area).
Regarding claim 3, Chomas discloses:
The method of claim 1, further comprising: while infusing, preventing reflux of the therapeutic agent into non-target vessels (¶0069 – the valve 203 prevents the therapeutic agent from flowing backwards).
Regarding claim 5, Chomas discloses:
The method of claim 1, further comprising: preventing reflux of the infused therapeutic agent proximal of the expandable fluid pressure modulating structure (203) (¶0069 – the valve 203 prevents the therapeutic agent from flowing backwards).
Regarding claim 6, Chomas discloses:
The method of claim 1, wherein the expandable fluid pressure modulating structure (203) is a microvalve (Title; ¶0098 – valve in a microcatheter) responsive to fluid pressure conditions within the target vessel (¶0087 – the valve 203 is expandable and is modulated by fluid pressure in the vessel).
Regarding claim 7, Chomas discloses:
A method of delivering a therapeutic agent (¶0067) through a target vessel (204; Fig. 2A) in communication with a tumor (¶0005), the method comprising: a) providing a delivery device (201) including a flexible catheter (201) having a proximal end and a distal end (205), an expandable fluid pressure modulating structure (203; ¶0087 – the valve 203 is expandable and is modulated by fluid pressure in the vessel) fixed adjacent the distal end (205) of the catheter (201), an agent delivery lumen (lumen of catheter 201) extending through the catheter (201) and opening to an orifice at a distal tip (205) of the catheter (201), the lumen provided with a coating or structure that is hydrophobic (¶0084 – the lumen of the device is provided with a hydrophobic coating to prevent adhesion to blood proteins); b) providing the therapeutic agent (¶0067 – active agent is used with the device); c) inserting said device (201) into the target vessel (204) (Fig. 2A; ¶0068 – catheter 201 is positioned in the target vessel 204); and d) infusing the therapeutic agent through the lumen and out of the orifice of the catheter (201) into the target vessel (¶0068) under conditions of turbulent flow within the vessel (Fig. 2C; ¶0069 – where there is non-linear flow because of a difference of pressure in front of and behind the valve, which describes a condition of turbulent flow in the vessel, the therapeutic agent is delivered to the target area).
Regarding claim 9, Chomas discloses:
The method of claim 7, further comprising: while infusing, preventing reflux of the therapeutic agent into non-target vessels (¶0069 – the valve 203 prevents the therapeutic agent from flowing backwards).
Regarding claim 11, Chomas discloses:
The method of claim 7, further comprising: preventing reflux of the infused therapeutic agent proximal of the expandable fluid pressure modulating structure (203) (¶0069 – the valve 203 prevents the therapeutic agent from flowing backwards).
Regarding claim 12, Chomas discloses:
The method of claim 7, wherein the expandable fluid pressure modulating structure (203) is a microvalve (Title; ¶0098 – valve in a microcatheter) responsive to fluid pressure conditions within the target vessel (¶0087 – the valve 203 is expandable and is modulated by fluid pressure in the vessel). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chomas in view of Marcus et al (Allogenic chimeric antigen receptor-modified cells for adoptive cell therapy of cancer; NPL, provided by applicant).
Regarding claim 2, Chomas discloses the method of claim 1 but is silent regarding “the therapeutic agent comprises immunotherapy cells.” However, Marcus teaches a method of treating a tumor (Abstract), thus being in the same field of endeavor, using an immunotherapy agent to treat cancer (Abstract). Chomas further discloses that any suitable therapeutic agent can be used during use of the device. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the agent of Chomas to be an immunotherapy agent as taught by Marcus in order to treat specific types of cancer, as recognized by Marcus.
Regarding claim 8, Chomas discloses the method of claim 7 but is silent regarding “the therapeutic agent comprises an immunomodulator.” However, Marcus teaches a method of treating a tumor (Abstract), thus being in the same field of endeavor, using an immunotherapy agent, which is a type of immunomodulator, to treat cancer (Abstract). Chomas further discloses that any suitable therapeutic agent can be used during use of the device. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the agent of Chomas to be an immunomodulator as taught by Marcus in order to treat specific types of cancer, as recognized by Marcus.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chomas in view of Scott et al (US 2004/0220511).
Regarding claim 4, Chomas discloses the method of claim 1 but is silent regarding “wherein inserting the device includes centering the orifice of the delivery lumen in the target vessel.” However, Scott teaches a method of delivering a medicated catheter (Abstract), thus being in the same field of endeavor, where inserting the device incorporates delivering the catheter over a guide wire in order to advance the distal end of the catheter centered within the region of interest (¶0086). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Chomas to incorporate a step of centering the device during insertion as taught by Scott in order to provide sufficient steps to ensure proper distribution of the therapeutic agent. 
Regarding claim 10, Chomas discloses the method of claim 7 but is silent regarding “wherein inserting the device includes centering the orifice of the delivery lumen in the target vessel.” However, Scott teaches a method of delivering a medicated catheter (Abstract), thus being in the same field of endeavor, where inserting the device incorporates delivering the catheter over a guide wire in order to advance the distal end of the catheter centered within the region of interest (¶0086). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Chomas to incorporate a step of centering the device during insertion as taught by Scott in order to provide sufficient steps to ensure proper distribution of the therapeutic agent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaroch et al (US 11090460) is the parent patent for the instant application but fails to disclose the limitation “under conditions of turbulent flow within the vessel.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783